This examiner’s amendment and notice of allowance is made in view of the decision after the pre-appeal brief review filed 31 January 2022.

EXAMINER'S AMENDMENT
On 17 March 2022, the examiner left a message for Tung-Yun McNally, Reg. No. 66725, requesting a return call regarding review of informalities. On 21 March 2022, the examiner sent a message to Agent McNally requesting a phone call regarding review of informalities. No return call was made.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments are made to correct informalities in the claims.

The application has been amended as follows:
In claim 5 at page 5 (9th claim line) change the phrase “the intersection point” to “the sixth intersection point”.

In claim 10 at page 7 (3rd claim line) change the phrase “new spherical surface” to “new spherical surfaces”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding 35 USC §101 and claim 1, the claim recites a judicial exception as noted in the Office Action filed 17 September 2021. However, Applicant’s arguments (see Pre-Brief Conference Request filed 9 December 2021 at page 2) regarding a practical application have been fully considered and are found persuasive. Accordingly, the claim is found eligible under 35 USC §101. All dependent claims are found eligible by virtue of inheriting the limitations of claim 1 (and accordingly inheriting the integration into a practical application). Accordingly, all rejections under 35 USC §101 are withdrawn.
Regarding the prior art, the closest prior art of record is the Yang (2015) disclosure [NPL document “U” on the PTO-892 filed 20 April 2021]. The Yang disclosure does not anticipate nor make obvious the iterative fitting process of claim 1. The remaining prior art of record also does not anticipate nor, considered collectively, make obvious this fitting process. All dependent claims are found allowable by virtue of inheriting the limitations of claim 1.
.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                            
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147